EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Set forth below is a list of each of the subsidiaries of Smithfield Foods, Inc. (other than subsidiaries whose names have been omitted in accordance with Regulation S-K Item601(b)(21)(ii)) and their respective jurisdictions of organization. NAME OF SUBSIDIARY JURISDICTION OF ORGANIZATION 814 Americas, Inc. Delaware Agri AI Sp. z.o.o. Poland AGRI PLUS Sp. z.o.o. Poland AGRI PLUS WIELKOPOLSKA S.A. Poland Agri Sp. z o.o. Poland Agri Vet Sp. z.o.o. Poland Agroalim Distribution S.R.L. Romania Agroalim Logistic S.A. Romania Animex-Agro Sp. z o.o. Poland Animex Fish Sp. z o.o. Poland ANIMEX Grupa Drobiarskie S.A. Poland Animex Grupa Paszowa S.A. Poland ANIMEX Holding Sp. z o.o. Poland Animex Sp. z o.o. Poland Animpol S.A. Poland Armour-Eckrich Meats LLC Delaware Beef Liquidation Corp. Delaware Best Solutions LLC Delaware Bialostockie Zaklady Drobiarskie Sp. z.o.o Poland BioEnergy Systems, LLC Delaware Brown’s Realty Partnership North Carolina Carroll’s Realty Partnership North Carolina Cattle Inventory, LLC Delaware Chief Milling Partners, Inc. North Carolina Cold Field Investments, LLC Delaware Crystal Peak Environmental LLC Delaware Duplin Marketing Company, LLC North Carolina Farmland Foods, Inc. Delaware Ferma Kraplewice Sp. z.o.o. Poland Grupa Animex S.A. Poland Gwaltney Transportation Co., Inc. Delaware Henry’s Hickory House, LLC Delaware Iowa Quality Meats, Ltd. Iowa John Morrell& Co. Delaware JonMor Investments, Inc. Delaware KC2 Real Estate LLC Delaware LPC Transport, Inc. Delaware MF Energy, LLC Delaware Morena Expert S.R.L. Romania Murphy-Brown LLC Delaware Murphy Farms of Texahoma, Inc. Oklahoma North Side Investments, Inc. Delaware NPD Investments, Inc. Delaware NAME OF SUBSIDIARY JURISDICTION OF ORGANIZATION PatCud Investments, Inc. Delaware Patrick Cudahy Incorporated Delaware PC Express, Inc. Delaware PEK (London) Ltd. United Kingdom Pirin Agri S.R.L. Romania PR Anirol Sp. z.o.o. Poland Premium Pet Health, LLC Delaware Premium Standard Farms, LLC Delaware Prima Farms Sp. z o.o. Poland QTF Liquidation Corp. Delaware Semilem S.R.L. Romania SF Holding Sp. z o.o. Poland SF Investments, Inc. Delaware SF Marketing Sub, Inc. Delaware SFDS Global Holdings B.V. Netherlands SFFC, Inc. Delaware SFRMH Liquidation, Inc. Delaware SFRMH Liquidation, LLC Delaware Simoni Investments, LLC Delaware Smithfield Asia Holdings, Limited U.S. Virgin Islands Smithfield Bioenergy LLC Delaware Smithfield Capital Europe, B.V. Netherlands Smithfield Capital Trust I Delaware Smithfield-Carroll’s Farms Virginia Smithfield Culinary Foods Group, LLC Delaware Smithfield Deli Group, Inc. Delaware Smithfield Ferme S.R.L. Romania Smithfield Foods de Mexico, S. de R.L. de C.V. Mexico Smithfield Foods GmbH Germany Smithfield Foods Group Ltd. United Kingdom Smithfield Foods Ltd. United Kingdom Smithfield Global Products, Inc. Delaware Smithfield Innovations Group, LLC Delaware Smithfield Insurance Co. Ltd. Bermuda Smithfield International Investments, Inc. Delaware Smithfield Processare S.R.L. Romania Smithfield Prod S.R.L. Romania Smithfield Purchase Corporation North Carolina Smithfield Romania S.R.L. Romania Smithfield Service Co., Inc. Delaware Smithfield Trading Company, Inc. Delaware Smithfield Transportation Co., Inc. Delaware Stefano Foods, Inc. North Carolina Texas County Land, LLC Delaware The Smithfield Inn Corporation Virginia The Smithfield Packing Company, Incorporated Delaware Valleydale Transporation Co., Inc. Delaware Wilmington Bulk, LLC North Carolina ZM “ANIMEX” S.A. Poland
